Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-4 are pending and under examination.

The meaning of the phrase “pooled human plasma-derived IVIG antibody preparation.”

The claims recite “administering a pooled human plasma-derived IVIG antibody preparation” having certain physical characteristics, i.e., “a pH of about 4.5 to about 8.0” and “about 15% to about 30% (w/v).”

The instant specification does not recite the term “IVIG” and gives no indication how this term should be interpreted.  

In some instances, the skilled artisan refers to treating patients having a primary immunodeficiency disease (PIDD) by administering a pooled human plasma-derived immunoglobulin preparation either subcutaneous or intravenously.  In some instances this is discussed as using an IVIG product subcutaneously (see Kobrynski, of record, at page 278, last paragraph).

In yet other instances the term IVIG is used generically to refer to any preparation comprising pooled human plasma-derived immunoglobulins, without regard for the route by which this preparation is administered.  For example, the skilled artisan may refer to “subcutaneous IVIG” (see, e.g., Kahwaji, Clin J Am Soc Nephrol 4: 1993–1997, 2009, at page 1997, left col., lines 9-14; Zulfikar et al., Türk Ped Arş 2014; 49: 282-8, cited herewith).

Thus, the instant claims given their broadest reasonable interpretation consist with the teachings of the instant specification and the plain meaning this phase would have to the skilled artisan are understood to encompass in their breadth administering any pooled human plasma-derived immunoglobulin preparation which is about 2 mL to about 8 mL in volume with a pH of about 4.5 to about 8.0, and has immunoglobulin concentration of about 15% to about 30% (w/v), even if said preparation is not described as being intended for intravenous administration; indeed, even if said preparation would be described as “subcutaneous IVIG.”

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kobrynski et al. (Biologics: Targets and Therapy 2012:6 277–287) in view of Mikszta et al. (WO2005086773A2), Pettis et al. (WO2005023328, cited herewith), Burton et al. (Pharm Res. 2011 Jan;28(1):31-40)(all of record) and Gardulf et al. (Journal of Clinical Immunology, Vol. 26, No. 2, March 2006), as evidenced by Lisa Dick (“Pointing the Way,” Innovations in Pharmaceutical Technology issue 50. © Samedan Ltd. 2014, pages 1-3) and Gupta et al. (Diabetes Technol Ther. 2011 Apr;13(4):451-6)(of record unless otherwise noted).

Kobrynski teaches a method for administration of a pooled human plasma- derived IVIG antibodies preparation by a subcutaneous (SC) route to a subject in need thereof, the method comprising: a) loading with a volume of the pooled human plasma-derived IVIG antibodies preparation into a SC delivery device comprising a needle; b) applying the device to a skin delivery site; c) using the device to allow SC penetration of the needle; d) delivering the volume of the pooled human plasma-derived IVIG antibodies preparation at the skin delivery site; and e) removing the delivery device, wherein the subject is in need of treatment for a disease, and wherein the disease is a primary immunodeficiency. (see, e.g., page 277, 1st paragraph of Background and “Administration of SCIG” at pages 281-82).  As shown in Table 3 of Kobrynski, both children and adults having primary immunodeficiencies are treated with SCIG.

Kobrynski does not explicitly teach a method for administering IVIG via an intradermal route.

Mikszta teaches intradermal administration of therapeutic proteins including IgG antibodies/preparations using an intradermal device comprising needles (see abstract and [00150], [0085]). The device/needles is applied to a skin delivery site and the agent is  administered intradermally (see [00119],[00120]).  The preparation can be administered at a volume of about 1 mL or greater (see [00144], last sentence).  According to Mikszta intradermal delivery of large molecules such as proteins is advantageous for several reasons: 
improved ease of injection and reduced patient apprehension and/or pain as compared to treatment with conventional needles; 
improved PK/bioavailability and in turn therapeutic efficacy relative to conventional drug delivery methods including intramuscular and subcutaneous delivery; and 
reduction of undesired immune responses and reduced immunogenicity. 

(see [0002], [0058]).

Another patent publication assigned to Beckton Dickinson similar to Mikszta is Pettis.

Pettis claims “a method  for administration of at least one therapeutic agent to a human
subject for the delay of the onset or the progression of a disease state, comprising delivering
the agent into the intradermal compartment of the human subject's skin so that the agent has a
higher tissue bioavailability in a particular tissue as compared to when the agent is delivered
by a route other than intradermal delivery,”  wherein the agent is an antibody, such as polyclonal antibodies. (see claims 15 and 16).  Claim 25 which depends on, inter alia, claim 12, specifies that higher tissue bioavailability occurs in “haemolymphoid tissue.”  

These claims of Pettis are consistent with its teachings at paragraph [0012]:

“The present invention is based, in part, on the inventors' discovery that when agents are delivered to the intradermal compartment, they are rapidly transported to the local lymphatic system, systemically distributed and distributed to deeper tissues.  Intradermal delivery of therapeutic agents in accordance with the present invention can directly access both the venous and lymphatic networks of the dermis and provide unique systemic pharmacokinetic outcomes. By accessing these networks, therapeutic advantages can be achieved, including but not limited to, improved clinical utility and therapeutic efficacy. Specifically, the inventors have found that administration of therapeutic agents to the intradermal compartment results in an enhanced therapeutic effect relative to other drug delivery methods, including intraperitoneal delivery.”

At paragraph [00146] Pettis further teaches therapeutic agents of interest can be formulated in a solution buffered to stabilize the protein:

“Generally…in the range of physiological pH…preferred pH ranges of the initial liquid formulation are from about 1 to about 10, with from about 3 to about 8 being particularly preferred, and from about 5 to about 7 being especially preferred.”

Example 6.4 of Pettis compares intramuscular (IM) and intradermal (ID) delivery of the RSV specific monoclonal antibody 48 (RSV MAB 48) by measuring tissue and circulatory levels.  Pettis shows ID administration of MAB 48 increases bioavailability as measured by the amount of antibody that makes its way to the mouse lung as compared to IM bioavailability in the mouse lung (see paragraphs [00192-00193].)

Burton teaches biopharmaceutical products are typically administered via a syringe injection or IV infusion which, “…can cause pain, deep tissue trauma, and anxiety—all factors that may adversely affect patient compliance.”  

Like Mikszta and Pettis, the solution Burton teaches to this problem is the transdermal administration of biopharmaceutical products via a microneedle-based system.  As described by Burton, the advantage of such a delivery system is that it “…overcomes many of the challenges associated with subcutaneous injection by greatly reducing patient discomfort, needle anxiety, risk of accidental needle stick injury to the administrator and issues surrounding sharps disposal (1,2). ” (see Introduction).

Burton goes on to show in a pig animal model that polyclonal IgG sera formulated at 5.7 g / 100 mL (i.e., 5.7%) has a PK profile equivalent to that of subcutaneously administered sera (see page 34, right col., 2nd paragraph; page 37-38 bridging paragraph; and Fig. 9).  Notably, while Burton teaches their hMTS device can deliver up to 1.5 mL, the ordinarily skilled artisan would have known that the hMTS device can in fact deliver up to 2.0 mL as evidenced by Lisa Dick at page 3, middle col., 1st full paragraph).

Given the reference teachings it would have been obvious to one of ordinary skill in the art that intradermal delivery of IVIG could be used in place of SC delivery with at least equivalent, if not improved PK/bioavailability; moreover, the skilled artisan would further be motivated to use ID delivery for the added benefit of reduced patient discomfort, reduced needle anxiety, reduced risk of accidental needle stick injury and reduced issues surrounding sharps disposal.

The ordinarily skilled artisan would have had a reasonable expectation of success given the demonstration by Burton that a highly concentrated, polyclonal IgG sera can be intradermally administered in a porcine animal model with an efficiency equivalent to subcutaneous administration of the same polyclonal IgG.  The plurality of working examples in Mikszta and Pettis showing superiority of intradermal administration over subcutaneous (SC) or intramuscular (IM) administration of therapeutically relevant proteins in various animal models likewise would have demonstrated the general workability of intradermal administration to the ordinarily skilled artisan.  Notably, while the first working example of Mikszta featured, e.g., a demonstration that ID insulin was superior to SC insulin when administered to Yucatan Minis swine (see paragraph [00231], Figs. 1-2), Gupta shows in a clinical setting that insulin administered to human patients ID with the assistance of a syringe pump reached peak concentration in the blood (tmax) significantly faster than insulin administered SC (see page 453 bridging paragraph, Fig. 3 and “Results” at page 453-54 describing not only the superior PK but also improvement in administration associated pain).

As to administering “about 2 mL…” of the pooled human plasma-derived IVIG, it would be obvious to one of ordinary skill in the art that it is commonplace to SC administer IVIG on a weekly or multiple times a week basis (see, e.g., Kobrynski at page 281 col. bridging paragraph – right col., 1st full paragraph).  In this regard, Kobrynski gives one example where a patient is administered 40 g of IVIG every 4 weeks, or 10 g / week.  Assuming an IVIG 20% solution this would amount of 20 g IVIG / 100 mL or 0.20 g / mL.  Thus, one would need to administer 50 mL / week.  As would be evident to the skilled artisan from the reference teachings this could be performed by several methods including, e.g., by administering twenty-five consecutive 2mL ID administrations using a microneedle device like the hMTS; by administering a greater volume, but more slowly, using a syringe pump assisted device like the one featured in Gupta; or by further dividing the weekly dose, e.g., administering @7 mL daily across the 7 day week (see Kobrynski, ibid).

As to administering the pooled human plasma-derived IVIG antibody preparation at a pH of about 4.5 to about 8.0, and with a concentration of about 15% to about 30% (w/v), Gardulf teaches subcutaneous administration of a pharmaceutical composition comprising 16% w/v pooled human plasma-derived IVIG antibody with a pH of 7.0 (see page 178-79 bridging paragraph) effectively treats children and adults with primary immunodeficiencies.  

The ordinarily skilled artisan understands from the prior reference teachings of Kobryski et al. that, consistent with Gardulf, subcutaneously administered IVIG has at least as good if not better fractional availability than intravenously administered IVIG.  Moreover, as taught by Burton, domestic swine, which have dermal physiology compared to humans, including similar intradermal pharmacokinetics, demonstrate that polyclonal sera formulated at 5.7% has a PK profile after intradermal administration equivalent to that after subcutaneous administration (see page 4, right col., 2nd paragraph; page 5-6 and 7-8 bridging paragraphs on each; Fig. 9).

Notably, such a teaching is consistent with the teachings of Mikszta as well as Pettis that intradermal delivery of large molecules such as proteins offers improved PK/bioavailability and, in turn, therapeutic efficacy relative to conventional drug delivery methods including intramuscular or subcutaneous delivery (see paragraph Mikszta at [0058] and Pettis at [0001], [0017-0018], [0020], [0022], [0045], [0049-0051] and [0192-0193], ).

Given the reference teachings it would have been obvious to one of ordinary skill in the art that intradermal delivery of IVIG could be used in place of SC delivery with at least equivalent, if not improved PK/bioavailability; moreover, the skilled artisan would further be motivated to use ID delivery for the added benefits of reduced patient discomfort, reduced needle anxiety, reduced risk of accidental needle stick injury and reduced issues surrounding sharps disposal.  Furthermore, given the teachings set forth above it would have been obvious to one of ordinary skill in the art, and one of ordinary skill in the art would have been motivated to formulate an IVIG preparation for administration to a patient in need thereof using a volume of greater than about 2 mL, with a pH of about 7.0 and wherein the immunoglobulin concentration is about 16%.

The ordinarily skilled artisan would have had a reasonable expectation of success given the demonstration by Burton that a concentrated, polyclonal IgG sera can be intradermally administered in a porcine animal model with an efficiency equivalent to subcutaneous administration of the same polyclonal IgG.  The plurality of working examples of Mikszta showing superiority of intradermal administration over subcutaneous or intramuscular administration of therapeutically relevant proteins in various animal models (see pages 79-99) likewise would have demonstrated the general workability of intradermal administration to the ordinarily skilled artisan.  Notably, while the first working example of Mikszta featured, e.g., a demonstration that ID insulin was superior to SC insulin when administered to Yucatan Minis swine (see paragraph [00231], Figs. 1-2), Gupta shows in a clinical setting that insulin administered to human patients ID with the assistance of a syringe pump reached peak concentration in the blood (tmax) significantly faster than insulin administered SC (see page 453 bridging paragraph, Fig. 3 and “Results” at page 453-54 describing not only the superior PK but also improvement in administration associated pain).

As to administering about 2 mL to about 8 mL, it would be obvious to one of ordinary skill in the art that it is commonplace to subcutaneously administer IVIG on a weekly or multiple times a week basis (see, e.g., Kobrynski at page 281 col. bridging paragraph – right col., 1st full paragraph; see also Gardulf at page 179, right col., 1st paragraph).  

In this regard, Kobrynski gives one example where a patient is administered 40 g of IVIG every 4 weeks, or 10 g / week.  Assuming an IVIG 20% solution this would amount of 20 g IVIG / 100 mL or 0.20 g / mL.  Thus, one would need to administer 50 mL / week.  

Similar teachings are found in Gardulf at page 179, left col., 1st full paragraph – patients receive 40-50 mL of their 16% IVIG, pH 7.0 / week.  

 As would be evident to the skilled artisan from the reference teachings intradermal administration of such a large volume could be performed by several methods including, e.g., by administering twenty-five consecutive 2mL ID administrations using a microneedle device like the hMTS; or by administering a greater volume, but more slowly, using a syringe pump assisted device like the one featured in Gupta; or by further dividing the weekly dose, e.g., administering @7 mL daily across the 7 day week (see Kobrynski, ibid).

With respect to the IVIG antibody preparation being administered having a pH of about 4.5 to about 8.0 and having immunoglobulin concentration of about 15% to about 30%, as described above Gardulf teaches subcutaneous administration of IVIG meeting such limitations, and it would have been obvious to one of ordinary skill in the art that the IVIG preparation of Gardulf could be administered intradermally given that subcutaneous delivery, like intradermal delivery, requires that the viscosity of the antibody solution be appropriate for syringe or needle based injection.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644